MEMORANDUM **
The immigration judge properly denied cancellation of removal because petitioners lack any qualifying relatives under 8 U.S.C. § 1229b(b)(2)(A). Petitioners have cited no authority for their equal protection argument, and Fiallo v. Bell1 and Ram v. INS2 foreclose it.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Fiallo v. Bell, 430 U.S. 787, 794, 97 S.Ct. 1473, 52 L.Ed.2d 50 (1977).


. Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001).